

SECURED PROMISSORY NOTE AGREEMENT


US$50,000.00
February 15, 2011   

 
FOR VALUE RECEIVED, the undersigned, Innolog Holdings Corporation and Innovative
Logistics Techniques, Inc., (together the “Maker”), jointly and severally
promise to pay to the Kay M. Gumbinner Trust (the “Holder”), at such place as
the Holder may later designate in writing, in lawful money of the United States,
the principal sum of FIFTY THOUSAND US DOLLARS ($50,000.00) in accordance with
this promissory note (the “Note”) under the terms set forth herein.
 
1. 
Interest/Fee

 
The total interest and fees due and owing in connection with this loan through
the Maturity Date is five thousand dollars ($5,000.00).
 
In addition, Innolog Holdings Corporation shall issue to Holder 50,000 Warrants
excerciseable at $0.50/share for five years from the date hereof on the same
terms as similar warrants issued by IHC.
 
2. 
Repayment

 
Principal and interest due under this Note shall be payable by 5:00 PM EST on
the maturity date of February 22, 2011 (“Maturity Date”).  Furthermore, this
Note shall be repaid as a first priority from any and all amounts received by
Maker from ANY accounts receivable received by any of Maker subject only to
normal operating expenses and regular current operating accounts payables until
this Note is repaid in full.
 
The Maker shall have the right to prepay at any time and from time to time, in
advance of maturity, all or part of the principal amount of this Note, along
with the above interest and fee.  Each payment shall be applied first to the
principal balance due.
 
Time is of the essence on the repayment of this Note.
 
3. 
Late Fee and Default Interest

 
As noted above, time is of the essence on the repayment of this Note.  If this
Note is not paid in full on or before the Maturity Date, there shall be a late
fee of ten percent or $5,000.  In addition, after the Maturity Date, this Note
shall accrue interest from the Maturity Date at the rate of eighteen percent
(18%) per annum, compounded daily until paid in full (“Default Interest”).  Such
Default Interest shall be on the outstanding principal amount, the interest due
under the Note and the Late Fee.
 
4. 
Events of Default

 
The following shall constitute Events of Default hereunder:
 
(a)           If Maker defaults in the payment of any amount due on this Note
when due (there is no requirement for any notice and there is no right to cure
any failure of payment when due); and
 
(b)           If Maker uses any accounts receivables or other moneys that come
into the company other than for payment of normal operating expenses and regular
current accounts payables before all amounts due under this Note are repaid in
full; and
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
(c)  If Maker shall (i) make a general assignment for the benefit of creditors,
or (ii) apply for or consent to the appointment of a receiver, trustee or
liquidator for itself or all or a substantial part of its assets, or (iii) be
adjudicated a bankrupt or insolvent, or (iv) file a voluntary petition in
bankruptcy or file a petition or an answer seeking reorganization or an
arrangement with creditors or seeking to take advantage of any other law
(whether Federal or state) relating to relief of debtors, or admit (by answer,
by default or otherwise) the material allegations of a petition filed against it
in any bankruptcy, reorganization, insolvency or other proceeding (whether
Federal or state) relating to relief of debtors, or (v) suffer or permit to
continue unstayed and in effect for sixty (60) consecutive days any judgment,
decree or order entered by a court of competent jurisdiction, that approves an
involuntary petition seeking reorganization of Maker, or appoints, pursuant to
such a petition, a receiver, trustee or liquidator for it or all or a
substantial part of its assets.
 
5.  Remedies
 
(a)           Upon the happening of an Event of Default, Holder may, in Holder's
sole and absolute discretion and without notice or demand to Maker, declare the
entire amount of principal and interest thereon remaining outstanding hereunder
immediately due and payable, whereupon, the same shall forthwith become and be
due and payable without any presentment, demand or notice of any kind, all of
which are expressly waived by Maker.
 
(b)           If an Event of Default shall occur, the Maker shall pay the
Holder, on demand by the Holder, all costs and expenses incurred by the Holder
in connection with the collection and enforcement of this Note, including
attorneys' fees and the amounts described above.
 
6. 
Security

 
This Note including all late fees, interest, penalties and the Confessed
Judgment are secured by the accounts receivable of Maker; provided, however that
the holder may not file any instruments perfecting such security interest until
after the Maturity Date.  After the Maturity Date, Maker shall immediately upon
request by the Holder execute and deliver such security interests, UCC-I and
other filing statements or other documents or interests requested by Holder in
order to perfect such security interest.
 
7. 
Priority of Repayment.

 
This Note shall be repaid by Maker prior to the repayment of any other debt of
Maker of any kind other than normal operating expenses and regular current
accounts payables.
 
8. 
Miscellaneous

 
(a)           This Note shall be deemed to be made and entered into under the
laws of the Commonwealth of Virginia and for all purposes shall be construed and
enforced in accordance with the laws of the Commonwealth of Virginia, without
giving effect to any of the conflicts of law principles which would result in
the application of the substantive law of another jurisdiction. Maker (i) hereby
irrevocably submits to the exclusive jurisdiction of the United States District
Court sitting in the Northern District of Virginia and the courts of the
Commonwealth of Virginia located in Fairfax County for the purposes of any suit,
action or proceeding arising out of or relating to this Note and (ii) hereby
waives, and agrees not to assert in any such suit, action or proceeding, any
claim that it is not personally subject to the jurisdiction of such court, that
the suit, action or proceeding is brought in an inconvenient forum or that the
venue of the suit, action or proceeding is improper.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(b)           This Note shall be binding upon Maker and Maker's successors and
assigns and shall inure to the benefit of Holder and Holder's successors and
assigns; and each reference herein to Maker or to Holder shall, except where the
context shall otherwise require, be deemed to include its respective successors
and assigns.  Notwithstanding the foregoing, Maker shall not have any right to
assign his obligations hereunder without Holder's prior written consent.
 
(c)           Any failure by Holder to exercise any right or remedy hereunder
shall not constitute a waiver of the right to exercise the same or any other
right or remedy at any subsequent time, and no single or partial exercise of any
right or remedy shall preclude other or further exercise of the same or any
other right or remedy.
 
(d)           Maker, and all others that may become liable for all or any part
of the obligations evidenced by this Note, hereby waive presentment, demand,
notice of nonpayment, protest and all other demands’ and notices in connection
with the delivery, acceptance, performance and enforcement of this Note, and do
hereby consent to any number of renewals of extensions of the time or payment
hereof and agree that any such renewals or extensions may be made without notice
to any such persons and without affecting their liability herein and do further
consent to the release of any person liable hereon, all without affecting the
liability of the other persons, firms or Maker liable for the payment of this
Note, AND DO HEREBY WAIVE TRIAL BY JURY.
 
(i)  No delay or omission on the part of the Holder in exercising its rights
under this Note, or course of conduct relating hereto, shall operate as a waiver
of such rights or any other right of the Holder, nor shall any waiver by the
Holder of any such right or rights on any one occasion be deemed a waiver of the
same right or rights on any future occasion.
 
(ii)  THE MAKER ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS NOTE IS A PART
IS A COMMERCIAL TRANSACTION, AND TO THE EXTENT ALLOWED BY APPLICABLE LAW, HEREBY
WAIVES ITS RIGHT TO NOTICE AND HEARING WITH RESPECT TO ANY PREJUDGMENT REMEDY
WHICH THE HOLDER OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE TO USE.
 
(e)           The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note, at law or in equity
(including, without limitation, a decree of specific performance and/or other
injunctive relief), no remedy contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit a Holder’s right to pursue actual damages for any failure by the
Maker to comply with the terms of this Note.  Amounts set forth or provided for
herein with respect to payments, the warrants and the like (and the computation
thereof) shall be the amounts to be received by the Holder thereof and shall
not, except as expressly provided herein, be subject to any other obligation of
the Maker (or the performance thereof).  The Maker acknowledges that a breach by
it of its obligations hereunder will cause irreparable and material harm to the
Holder and that the remedy at law for any such breach may be inadequate.
Therefore the Maker agrees that, in the event of any such breach or threatened
breach, the Holder shall be entitled, in addition to all other available rights
and remedies, at law or in equity, to seek and obtain such equitable relief,
including but not limited to an injunction restraining any such breach or
threatened breach, without the necessity of showing economic loss and without
any bond or other security being required.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(f)           Maker agrees to pay immediately upon request and without any need
of any approvals or determinations of any kind all costs and expenses of
enforcement of this Note, including, without limitation, attorneys’ fees and
expenses.
 
(g)           None of the terms and provisions hereof may be waived, altered,
modified, or amended except by an agreement in writing signed by Maker and
Holder.
 
CONFESSED JUDGMENT


THIS INSTRUMENT CONTAINS A CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A
WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR OR GUARANTOR AND ALLOWS THE
HOLDER TO OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.


Maker, Innolog Holdings Corporation and Innovative Logistics Techniques, Inc.,
jointly and severally (hereinafter referred to as “Debtor”), promise to pay to
the order of Holder the sum of SIXTY THOUSAND DOLLARS AND ZERO CENTS
($60,000.00), including the Late Fee and the initial interest, plus interest at
18% per annum, compounded daily, from the Maturity Date until paid, including
and after the recording of this confession of judgment, plus all costs of
collection, including all attorneys’ fees, less credit for any payments made.


Debtor hereby appoints the following persons, or any one of them, as the
undersigned’s attorney-in-fact for the purpose of confessing judgment in favor
of KAY M. GUMBINNER TRUST and Robert Gumbinner and Fred Gumbinner, trustees
under a trust agreement dated January 9, 2008 (known as the Kay M. Gumbinner
Trust), to wit:


Richard A. Golden, of 10627 Jones Street, #101B, Fairfax, Virginia 22030
Randall Borden, of 10627 Jones Street, #201A, Fairfax, Virginia 22030.


The undersigned’s said attorneys in fact are explicitly authorized, whether a
suit, motion or action be pending for the indebtedness or not, to confess
judgment in favor of the KAY M. GUMBINNER TRUST and Robert Gumbinner and Fred
Gumbinner, trustees under a trust agreement dated January 9, 2008 (known as the
Kay M. Gumbinner Trust), in the amount of $60,000.00, plus all costs and
expenses of collection (including attorneys’ fees), plus interest from the date
of judgment so confessed at the rate of 18% per annum, compounded monthly, or
such lesser amount of principal plus interest as the creditor may be willing to
accept.


Such confession of judgment may be made in the clerk’s office of the circuit
court in the Commonwealth of Virginia, located at Fairfax, Virginia.
 
Furthermore, Maker, jointly and severally acknowledge the Holders right to
pursue the  security and accounts receivable securing this debt and the
Confessed Judgment.  Debtor hereby expressly waives the benefit of any homestead
exemption as to this debt and waives demand, protest, notice of presentment,
notice of protest, and notice of non-payment and dishonor of this note.  Debtor
agrees this confessed judgment note is provided not in payment of, but as
additional security for and evidence of obligations due to the Holder under the
Note.


 
- 4 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned represents that he is duly authorized and
empowered to enter into this agreement and Maker has caused this Note to be
executed as of the day and year first above written by its duly authorized and
empowered officer or representative.



 
MAKER
     
Innolog Holdings Corporation
 
Innovative Logistics Techniques, Inc.
         
By:
       
William P. Danielczyk
   
Executive Chairman & Authorized Representative
   
For each of the respective entities



WITNESSED
               
Name:
   



 
- 5 -

--------------------------------------------------------------------------------

 